DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 14, in lines 13 and 15-16 “the plurality of openings of the first rotary body” is recited, however in line 4, the plurality of openings is associated with the second rotary body. Similarly, in line 14 “groove of the second rotary body” is recited however in line 2, the groove is associated with the first rotary body. This creates an inconsistency. It is the Examiner’s position that lines 13 and 15-16 recite the second rotary body and line 14 recite the first rotary body.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiramitsu et al. (US Pub No. 2011/0101599 A1).
	Regarding Claims 1 and 10, Hiramitsu et al. discloses a sheet carrier (2) having a carrying region (i.e. a section of it extending partially around its circumference) with a plurality of suction openings (2h seen in Fig. 4, arranged circumferentially and laterally on 2), the sheet carrier rotating while holding a sheet ([0037]). Hiramitsu et al. also discloses a suction unit (72) configured to communicate with the plurality of suction openings and suck air via the plurality of suction openings ([0043]) and a rotary body (20) disposed between the plurality of suction openings and the suction unit (see Fig. 4 and at least spatially/via airflow), wherein the rotary body rotates to change a number of suction openings that communicate with the suction unit among the plurality of suction openings in the circumferential direction ([0049]-[0050]). As 2 rotates, the number of suction openings is changed due to the relative rotational position between 2/2h and 20/20h. By rotating, 20 as the rotary body, indirectly changes the length of the arc where suction is generated/20h and therefore changes the number of active suction openings at a given time/position at the upstream/downstream ends, as compared between the two positions of 20. 
	Regarding Claim 12, Hiramitsu discloses the sheet carrier (2) to rotate to convey a sheet while holding the sheet on itself ([0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiramitsu et al. (US Pub No. 2011/0101599 A1) in view of LeFevre et al. (US Patent No. 9,796,546 B1).
	Regarding Claim 13, Hiramitsu et al. does not disclose a printer.
	LeFevre et al. discloses a printer (see Abstract) having a sheet conveying device with suction valve capabilities, for the purpose of preventing ink droplet dispersion from being disturbed and subsequently decreasing print quality.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Hiramitsu et al. by including the printer (i.e. or applying the device of Hiramitsu et al. to a printer) as disclosed by LeFevre et al., for the purpose of preventing ink droplet dispersion from being disturbed and subsequently decreasing print quality.

Allowable Subject Matter
Claims 2-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows a sheet carrier to hold a plurality of sheets in a circumferential direction as claimed (Claim 2). The prior art also does not disclose .

Claim 14 is allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record shows a first rotary body having a groove and second rotary body having a plurality of openings wherein the first rotary body is configured to rotate relative to the second rotary body to change the number of suction openings of a sheet carrier (that rotates while holding a sheet) that communicate with a suction unit (Claim 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543.  The examiner can normally be reached on Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRASAD V GOKHALE/Primary Examiner, Art Unit 3656                                                                                                                                                                                                        March 11, 2021